Title: To Thomas Jefferson from George Washington, 21 January 1790
From: Washington, George
To: Jefferson, Thomas



Dear Sir
New York Jany. 21st. 1790

I had the pleasure to receive duly your letter dated the 15th. of Decr. last; but I thought proper to delay answering or mentioning  the contents of it, until after the arrival of Mr. Madison, who I understood had been with you.—He arrived yesterday, and I now take the earliest opportunity of mentioning to you the result of my reflections; and the expediency of your deciding, at as early a period as may consist with your convenience, on the important subject before you.
Previous to any remarks on the nature of the Office to which you have been recently appointed, I will premise, that I feel such delicacy and embarrassment in consequence of the footing on which you have placed your final determination, as to make it necessary for me to recur to the first ground on which I rested the matter.—In confidence, therefore, I will tell you plainly that I wish not to oppose your inclinations; and that, after you shall have be[en] made a little farther acquainted with the light in which I view the Office of Secretary of State, it must be at your option to determine relative to your acceptance of it, or continuance in your Office abroad.
I consider the successful Administration of the general Government as an object of almost infinite consequence to the present and future happiness of the Citizens of the United States.—I consider the Office of Secretary for the Department of State as very important on many accounts: and I know of no person, who, in my judgement, could better execute the Duties of it than yourself.—Its duties will probably be not quite so arduous and complicated in their execution, as you might have been led at the first moment to imagine. At least, it was the opinion of Congress, that, after the division of all the business of a domestic nature between the Departments of the Treasury, War and State, that those which would be comprehended in the latter might be performed by the same person, who should have the charge of conducting the Department of foreign Affairs.—The experiment was to be made; and if it shall be found that the fact is different, I have little doubt that a farther arrangement or division of the business in the Office of the Department of State will be made, in such manner as to enable it to be performed, under the superintendance of one man, with facility to himself, as well as with advantage and satisfaction to the Public.—These observations, however, you will be pleased to remark are merely matters of opinion. But, in order that you may be the better prepared to make your ultimate decision on good grounds, I think it necessary to add one fact, which is this, so far as I have been able to obtain information from all quarters, your late appointment has given very extensive and very great satisfaction to the Public. My original opinion and wish may be collected from my nomination.

As to what you mention in the latter part of your letter, I can only observe, I do not know that any alteration is likely to take place in the Commission from the United States to the Court of France. The necessary arrangements with regard to our intercourse with Foreign Nations have never yet been take[n] up on a great scale by the Government: because the Department which comprehended Affairs of that nature has never been properly organised, so as to bring the business well and systematically before the Executive.—If you should finally determine to take upon yourself the duties of the Department of State, it would be highly requisite for you to come on immediately, as many things are required to be done while Congress is in session rather than at any other time; and as, in that case, your presence might doubtless be much better dispensed with after a little time than at the present moment.—Or, in all events, it will be essential that I should be informed of your conclusive option, so that, if you return to France, another Person may be, at as early a day as possible, nominated to fill the Department of State. With sentiments of the highest regard and esteem I am, Dear Sir Your Most Obedt. Hble. Servt.,

Go: Washington

